Name: Commission Regulation (EEC) No 747/89 of 22 March 1989 on the adjustment, following a change in prices in the sugar sector, of certain export refunds fixed in advance
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  prices;  trade policy;  tariff policy
 Date Published: nan

 No L 80/48 Official Journal of the European Communities 23 . 3 . 89 COMMISSION REGULATION (EEC) No 747/89 of 22 March 1989 on the adjustment, following a change in prices in the sugar sector, of certain export refunds fixed in advance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2306/88 (2), and in particular Article 19 (3) and (7) thereof, same rules applying to the advance fixing of refunds on basic products exported in the natural state ; whereas that adjustment will therefore be made on the basis of the difference between the intervention price for the sugar in question applicable on the day the application for a licence is lodged and that applicable to the same sugar on the day it is exported, both those prices being increased by the storage levy applicable during the period of validity of the price in question ; Whereas, by reason of the trend of the volume of trade in products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 and in white or raw candy sugar, the provisions for adjusting the refunds should be applied to those products under the same conditions and, to ensure equal treatment, should be extended to isoglucose where the products in question are exported in the natural state ; Whereas it is therefore advisable, in the interests of sound management, to lay down certain administrative and technical rules with a view to ensuring that the adjustment of the refund for the basic product in question is applied on a uniform basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Whereas Article 12 of Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides in particular that if, between the date on which application for an export licence with advance fixing of the refund is lodged and the date of export, there is an alteration in the prices fixed under the common organization of the markets in the sugar sector, an adjustment may be made to the amount of the refund : HAS ADOPTED THIS REGULATION : Whereas the provisions for adjusting the amount of the refund have now been applicable for several marketing years as regards refunds fixed in advance under a tendering procedure for commitments to export production surpluses ; whereas accordingly, with a view to improving the management of the sugar market, systematic use should also be made of those provisions to adjust the refunds in the case of white sugar, raw sugar, sugar syrup and isoglucose exported in the form of goods listed in the Annexes to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 3209/88 (6), such refunds being fixed in advance before the change in the intervention price concerned, with completion of the customs export formalities on or after that date ; whereas Article 5 (2) of Regulation (EEC) No 3035/80 provides that the rate of refund under the system of advance fixing is to be adjusted according to the Article 1 1 . If, between the date on which an application is lodged for an export licence with advance fixing of the refund and the date on which the product is exported there is a change in the intervention price for white sugar expressed in ecus in respect of non-deficit areas the export refund in question shall be adjusted in accordance with the conditions set out below. 2. Paragraph 1 shall apply to products listed in Annex I to this Regulation which are exported in the natural state and to products listed in Annex II to this Regulation which are exported in the form of goods listed in the Annexes to Regulation (EEC) No 3035/80 . 3. For the purposes of the adjustment referred to in paragraph 1 the competent authority of the Member State of issue shall , when issuing the export licence, mark the document as follows : (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 201 , 27. 7. 1988, p. 65. 0 OJ No L 143, 25. 6. 1968, p. 6. (*) OJ No L 167, 26. 6. 1976, p. 13 . O OJ No L 323, 29 . 11 . 1980, p. 27. (&lt;) OJ No L 286, 20. 10. 1988, p. 6. 23. 3. 89 Official Journal of the European Communities No L 80/49 To be adjusted in accordance with Commission Regulation (EEC) No 747/89 (Oj No L 80, 23 . 3 . 1989, p. 48) in the case of goods exported as from the date on which the new intervention price in question takes effect.' In the case referred to in paragraph 1 the holder of the licence or, where applicable, the person to whom it has been transferred, must submit the licence to the competent authority of the Member State of issue so that the customs export formalities relating to the quantities concerned can be completed. The said authority shall enter the relevant adjustment in section 'Special particulars' of the export licence and shall place its stamp thereon. (a) 1701 91 00, ex 1 70 1 99 90, 1 702 60 90, 1 702 90 60, 1702 90 71 , ex 1702 90 90 or 2106 90 59 , the adjustment determined in accordance with Article 2 shall apply for every 1 % of sucrose contained in the product in question ; the amount shall be equal to one-hundredth of the difference established in accordance with the said Article ; (b) 1702 40 10, 1702 60 10, 1702 90 30 or 2106 90 30, the adjustment determined in accordance with Article 2 shall apply per 100 kilograms of dry matter contained in the product in question . Article 4 1 . For standard-quality raw sugar falling within CN code 1701 1 1 90 or 1701 12 90, as listed in Annexes I and II, the adjustment determined in accordance with Article 1 shall be obtained by increasing or reducing, as the case may be, the export refund by the difference, expressed in ecus per 100 kilograms of sugar, between the intervention price for raw sugar, plus the storage levy applicable on the day the application for an export licence was lodged, and ? the intervention price for raw sugar plus the storage levy applicable on the day of export. 2. Where the yield of the raw sugar differs from that of the standard quality as defined by Council Regulation (EEC) No 431 /68 ('), the refund payable adjusted in accordance with paragraph 1 shall be further adjusted in accordance with Article 2 of Commission Regulation (EEC) No 837/68 (2). Article 5 This Regulation shall enter into force on 1 April 1989. Article 2 For white sugar falling within CN code 1701 99 00 as set out in Annexes I and II, the adjustment referred to in Article 1 shall be obtained by increasing or reducing, as the case may be, the export refund by the difference, expressed in ecus per 100 kilograms of sugar, between the intervention price for white sugar in the non-deficit areas, pluss the storage levy applicable on the day the application for the export licence was lodged, and the corresponding price for the white sugar plus the storage levy applicable on the day of export. Article 3 For products listed in Annexes I and II and falling within CN code : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 89, 10. 4. 1968 , p. 3 . O OJ No L 151 , 30 . 6 . 1968, p. 42 . No L 80/50 Official Journal of the European Communities 23. 3 . 89 ANNEX I CN code Description Beet sugar and cane sugar, in solid form : ex 1701 11 90 1 ex 1701 12 90 J  Raw candy sugar ex 1701 99 10 1701 91 00 1 ex 1701 99 90 J  White candy sugar  Sugar containing added flavouring or colouring matter or other substances Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; arti ­ ficial honey, whether or not mixed with natural honey ; caramel :  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 10   Isoglucose :  Containing, in the dry state, 41 % or more by weight of fructose  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose : ... 1702 60 10   Isoglucose 1702 60 90   Other  Other, including invert sugar : 1702 90 30   Isoglucose 1702 90 60   Artificial honey, whether or not mixed with natural honey   Caramel : 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter   Other : ex 1702 90 90  Other, excluding sorbose Food preparations not elsewhere specified or included :  Other : Flavoured or coloured sugar syrups : 2106 90 30    Isoglucose  Other : 2106 90 59     Other ANNEX II CN code Description 1701 99 10 L White sugar 1701 1 1 90 1 1701 12 99 J Raw sugar 1702 40 10 " 1702 60 10 1702 90 30 Isoglucose ex 1702 90 90 Beet syrup and cane syrup containing, in the dry state, 85 % or more by weight of sucrose (including invert sugar calculated in terms of sucrose)